CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 16, 2015, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of FX Energy, Inc. on Form 10-K for the year ended December 31, 2014.We hereby consent to the incorporation by reference of said reports in the Registration Statements of FX Energy, Inc. on Form S-3 (File No. 333-182288) and Form S-8 (File No. 333-176973). /s/ GRANT THORNTON LLP Salt Lake City, Utah March 16, 2015
